                                                                        Case 3:20-cv-04882-RS Document 24 Filed 10/15/20 Page 1 of 3

                                                                 1   GOODIN, MACBRIDE,
                                                                     SQUERI & DAY, LLP
                                                                 2   Robert A. Goodin, Bar No. 061302
                                                                     rgoodin@goodinmacbride.com
                                                                 3   Francine T. Radford, Bar No. 168269
                                                                     fradford@goodinmacbride.com
                                                                 4   505 Sansome Street, Suite 900
                                                                     San Francisco, California 94111
                                                                 5   Telephone:    (415) 392-7900
                                                                     Facsimile:    (415) 398-4321
                                                                 6
                                                                     Timothy R. Shannon (pro hac vice)
                                                                 7   tshannon@verrill-law.com
                                                                     Seth S. Coburn (pro hac vice)
                                                                 8   scoburn@verrill-law.com
                                                                     VERRILL DANA LLP
                                                                 9   One Portland Square
                                                                     Portland, ME 04101
                                                                10   Telephone     (207) 774-4000
                                                                     Facsimile:    (207) 774-7499
GOODIN, MACBRIDE, SQUERI & DAY, LLP




                                                                11
                                                                     Attorneys for Defendant
                                                                12   Green Creative, LLC
                                                                13
                                 ATTORNEYS AT LAW
                                                SAN FRANCISCO




                                                                14
                                                                                                 UNITED STATES DISTRICT COURT
                                                                15
                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                16
                                                                                                           SAN FRANCISCO
                                                                17
                                                                18
                                                                     ARGO IMPORT EXPERT, LTD.,                       Case No. 3:20-cv-04882 - RS
                                                                19
                                                                                          Plaintiff,                 JOINT STIPULATION AND ORDER
                                                                20                                                   CONTINUING DEADLINE TO
                                                                            v.                                       RESPOND TO COMPLAINT AND
                                                                21                                                   RE-SETTING INITIAL CASE
                                                                     GREEN CREATIVE, LLC,                            MANAGEMENT CONFERENCE
                                                                22                                                   AS MODIFIED BY THE COURT
                                                                                          Defendant.
                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                                                               -1-                CASE NO. 3:20-CV-04882 - RS
                                                                         JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINE TO RESPOND TO
                                                                               COMPLAINT AND RE-SETTING INITIAL CASE MANAGEMENT CONFERENCE
                                                                         Case 3:20-cv-04882-RS Document 24 Filed 10/15/20 Page 2 of 3



                                                                 1           Plaintiff Argo Import Export, Ltd. (“Argo”) and defendant Green Creative, LLC, (“Green

                                                                 2   Creative”) hereby seek entry of the following Stipulation and Proposed Order concerning a 30-

                                                                 3   day continuation of Green Creative’s deadline for responding and a corresponding continuance of

                                                                 4   the initial case management conference.1 In support of their Stipulation and Proposed Order, the

                                                                 5   parties state as follows:

                                                                 6           On July 21, 2020, Argo filed the Complaint in the instant action alleging various Green

                                                                 7   Creative tubed LED products infringe U.S. Pat. No. 10,677,397. ECF 1 (Complaint). On the

                                                                 8   same day, the Court generated an Order setting forth various early case management deadlines.

                                                                 9   ECF 7 (Initial Scheduling Order); see also ECF 12 (rescheduling). On October 7, 2020, Argo
GOODIN, MACBRIDE, SQUERI & DAY, LLP




                                                                10   served the Complaint on Green Creative. ECF 17 (Return of Service).

                                                                11           Under the current schedule, the parties must file their Rule 26(f) report on October 15,
                                 ATTORNEYS AT LAW




                                                                12   2020, ECF 12, yet Green Creative’s response to the complaint is not due until October 28, 2020.
                                                SAN FRANCISCO




                                                                13   ECF 17. Further, lead counsel for Green Creative has a two-week trial in D.Mass. beginning on

                                                                14   November 2, 2020. The parties therefore agree that a 30-day extension of the response to the

                                                                15   complaint date to November 27, 2020 would be appropriate. The parties further agree that their
                                                                16   Rule 26(f) Report should be due on or after Dec. 10, 2020 and the Court’s initial case management

                                                                17   conference moved to December 17, 2020 at 10:00 am. All parties shall appear telephonically and

                                                                18   must contact Court Conference at (866) 582-6878 at least one week prior to the Conference to

                                                                19   arrange their participation.
                                                                20   Concurrence in this filing has been obtained from the other signatory.

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26
                                                                     1
                                                                27     Green Creative has not yet responded or otherwise responded to the Complaint in this action. Without
                                                                     waiving any defense concerning lack of personal jurisdiction or any other defense, Green Creative makes a
                                                                28   limited appearance for purposes of being heard on the instant Stipulation only.



                                                                                                                      -2-                  CASE NO. 3:20-CV-04882 - RS
                                                                          JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINE TO RESPOND TO
                                                                                COMPLAINT AND RE-SETTING INITIAL CASE MANAGEMENT CONFERENCE
                                                                         Case 3:20-cv-04882-RS Document 24 Filed 10/15/20 Page 3 of 3



                                                                 1   INSIGHT, PLC                                          GOODIN, MACBRIDE,
                                                                     578 Washington Blvd # 503                             SQUERI & DAY, LLP
                                                                 2   Marina del Rey, CA 90292                              505 Sansome Street, Suite 900
                                                                     Tel: (818) 744-8714                                   San Francisco, California 94111
                                                                 3   Fax: (818) 337-0383                                   Telephone:    (415) 392-7900
                                                                     swritcheson@insightplc.com                            Facsimile:    (415) 398-4321
                                                                 4                                                         fradford@goodinmacbride.com
                                                                 5   By: /s/Steven Whitefield Ritcheson (by permission)    By: /s/ Francine T. Radford
                                                                 6                                                                 Francine T. Radford
                                                                         Steven Whitefield Ritcheson
                                                                 7
                                                                 8   HENINGER GARRISON DAVIS, LLC                          VERRILL DANA LLP
                                                                     James F. McDonough, III (GA Bar No. 507179)           Timothy R. Shannon (pro hac vice)
                                                                 9   Travis E. Lynch (GA Bar No. 162373)                   Seth S. Coburn (pro hac vice)
                                                                     3621 Vinings Slope, Suite 4320
                                                                     Atlanta, GA 30339                                     One Portland Square
                                                                10
GOODIN, MACBRIDE, SQUERI & DAY, LLP




                                                                                                                           Portland, ME 04101
                                                                11   Attorneys for Plaintiff
                                                                     Argo Import Export, Ltd.
                                                                12   Dated: October 15, 2020                               Attorneys for Defendant
                                                                                                                           Green Creative, LLC
                                 ATTORNEYS AT LAW




                                                                13
                                                SAN FRANCISCO




                                                                14

                                                                15
                                                                16   SO ORDERED.

                                                                17       Dated: 10/15/2020
                                                                18                                                    By: Hon. Richard Seeborg
                                                                                                                         United States District Judge
                                                                19
                                                                20
                                                                21
                                                                22
                                                                     3845/001/X220306.v1
                                                                23
                                                                24

                                                                25

                                                                26

                                                                27

                                                                28                                                   -3-                CASE NO. 3:20-CV-04882 - RS
                                                                           JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINE TO RESPOND TO
                                                                                 COMPLAINT AND RE-SETTING INITIAL CASE MANAGEMENT CONFERENCE
                                                                     14314420_1
